

FORM OF PARTICIPATING DEALER AGREEMENT
6,000,000 Shares of 6.00% Series B Cumulative Redeemable Preferred Stock —
Primary Offering — $25.00
500,000 Shares of 6.00% Series B Cumulative Redeemable Preferred Stock —Dividend
Reinvestment Plan — $25.00
Ladies and Gentlemen:
Gladstone Securities, LLC, as the dealer manager (“Dealer Manager”) for
Gladstone Land Corporation, a Maryland corporation (the “Company”), invites you
(the “Dealer”) to participate in the distribution of shares of 6.00% Series B
Cumulative Redeemable Preferred Stock, par value $0.001 per share (“Shares”), of
the Company subject to the following terms:
 
 
I.
    Dealer Manager Agreement 

The Dealer Manager and the Company have entered into that certain Dealer Manager
Agreement, dated January 10, 2018 (the “Dealer Manager Agreement”), in the form
attached hereto as Exhibit A. By your acceptance of this Participating Dealer
Agreement, you will become one of the Dealers referred to in such Dealer Manager
Agreement between the Company and the Dealer Manager and will be entitled and
subject to the indemnification provisions contained in such Dealer Manager
Agreement, including specifically the provisions of Section 6.3 of such Dealer
Manager Agreement wherein each Dealer severally agrees to indemnify and hold
harmless the Company, the Dealer Manager and each officer, director, member and
manager thereof, and each person, if any, who controls the Company and the
Dealer Manager for the matters set forth in Section 6.3 of the Dealer Manager
Agreement. Such indemnification obligations shall survive the termination of
this Participating Dealer Agreement. Except as otherwise specifically stated
herein, all terms used in this Participating Dealer Agreement have the meanings
provided in the Dealer Manager Agreement. The Shares are offered solely through
broker-dealers which are members of the Financial Industry Regulatory Authority
(“FINRA”).
Dealer hereby agrees to use its reasonable best efforts to sell the Shares for
cash on the terms and conditions stated in the Prospectus. Nothing in this
Participating Dealer Agreement shall be deemed or construed to make Dealer an
employee, agent, representative or partner of the Dealer Manager or of the
Company, and Dealer is not authorized to act for the Dealer Manager or the
Company or to make any representations on their behalf except as set forth in
the Prospectus and such other printed information furnished to Dealer by the
Dealer Manager, and authorized by the Company in writing, to supplement the
Prospectus (“Supplemental Information”).
 
 
II.
    Submission of Orders 

Dealer hereby agrees to solicit, as an independent contractor and not as the
agent of the Dealer Manager or of the Company (or their affiliates), persons
acceptable to the Company to purchase the Shares pursuant to the subscription
agreement in the form attached to the Prospectus and in accordance with the
terms of the Prospectus. Dealer hereby agrees to diligently make inquiries as
required by this Agreement, as set forth in the Prospectus, and as required by
all applicable laws of all prospective investors in order to ascertain whether a
purchase of the Shares is suitable for each such investor.
Those persons who purchase Shares will be instructed by the Dealer to make their
checks payable to “UMB Bank, National Association, as escrow agent for Gladstone
Land Corporation.” Any Dealer receiving a check not conforming to the foregoing
instructions shall return such check directly to such subscriber. Checks
received by the Dealer which conform to the foregoing instructions shall be
transmitted for deposit pursuant to one of the methods:
1.    Where, pursuant to the Dealer’s internal supervisory procedures, internal
supervisory review is conducted at the same location at which subscription
documents and checks are received from subscribers, checks will be


1



--------------------------------------------------------------------------------




transmitted by the end of the next business day following receipt by the Dealer
for deposit directly with the Company in accordance with the procedures set
forth in the Prospectus.
2.    Where, pursuant to the Dealer’s internal supervisory procedures, final and
internal supervisory review is conducted at a different location, checks will be
transmitted by the end of the next business day following receipt by the Dealer
to the office of the Dealer conducting such final internal supervisory review
(the “Final Review Office”). The Final Review Office will in turn transmit, by
the end of the next business day following receipt by the Final Review Office,
such checks to the Company for deposit with the Company in accordance with the
procedures set forth in the Prospectus.
 
 
III.
    Pricing 

Except as described in the Prospectus, 6,000,000 Shares are intended to be
offered to the public at the offering price of $25.00 per Share, payable in cash
pursuant to the primary offering and (ii) 500,000 Shares are intended to be
offered pursuant to the Company’s dividend reinvestment plan (the “DRIP”) to
those holders of Shares who elect to participate in such DRIP at $25.00 per
Share. Except as otherwise indicated in the Prospectus, determined by the
Company in its sole discretion, or in any letter or memorandum sent to the
Dealer by the Company or Dealer Manager, a minimum initial purchase of $25,000,
or 1,000 Shares, is required. The Shares are nonassessable.
 
 
IV.
    Covenants of Dealer 

Dealer represents and warrants to the Company and the Dealer Manager and agrees
that:
Prior to participating in the Offering, Dealer will have reasonable grounds to
believe, based on information made available to Dealer by the Dealer Manager
and/or the Company through the Prospectus, that all material facts are
adequately and accurately disclosed in the Prospectus and provide a basis for
evaluating an investment in the Company and the Shares.
Dealer agrees not to rely upon the efforts of the Dealer Manager, which is
affiliated with the Company, in determining whether the Company has adequately
and accurately disclosed all material facts upon which to provide a basis for
evaluating the Company to the extent required by federal or state laws or FINRA.
Dealer further agrees to conduct its own investigation to make that
determination independent of the efforts of the Dealer Manager.
Dealer agrees to retain in its records and make available to the Dealer Manager
and to the Company for a period of at least six (6) years following the
termination of the Offering, information establishing that each investor who
purchases the Shares solicited by Dealer is suitable for such investment.
Dealer agrees that, prior to accepting a subscription for the Shares, it will
inform the prospective investor of all pertinent facts relating to the
illiquidity and lack of marketability of the Shares, as appropriate, during the
term of the investment.
Dealer hereby undertakes and agrees to comply with all obligations applicable to
Dealer under all applicable laws, rules and regulations, including those set
forth by FINRA. In soliciting persons to acquire the Shares, Dealer further
agrees to comply with any applicable requirements of the Securities Act, the
Exchange Act, other applicable federal securities laws, applicable state
securities laws, the rules and regulations promulgated thereunder and the rules
of FINRA and, in particular, Dealer agrees that it will not give any information
or make any representations other than those contained in the Prospectus and in
any supplemental sales literature furnished to Dealer by the Dealer Manager for
use in making such solicitations.
Dealer shall deliver to each prospective investor, prior to any submission by
such prospective investor, a written offer to buy any Shares, a copy of the
Prospectus, and shall keep record of to whom, by what manner and on what date it
delivered each such copy.


2



--------------------------------------------------------------------------------




Dealer will not deliver to any offeree any written documents pertaining to the
Company or the Shares, other than the Prospectus, and any other materials
specifically designated for distribution to prospective investors that are
supplied to Dealer by the Company or its affiliates. Without intending to limit
the generality of the foregoing, Dealer shall not deliver to any prospective
investor any material pertaining to the Company or any of its affiliates that
has been furnished as “broker/dealer information only.”
In its solicitation of offers for the Shares, Dealer will comply with all
applicable requirements of the Securities Act, the Exchange Act, as well as the
published rules and regulations thereunder, and the rules and regulations of all
state securities authorities, as applicable, to the best of its knowledge, after
due inquiry and investigation and to the extent within its direct control.
Dealer is (and will continue to be) a member in good standing with FINRA, will
abide by the rules and regulations of FINRA, is in full compliance with all
applicable requirements under the Exchange Act, and is registered as a
broker-dealer in all of the jurisdictions in which Dealer solicits offers to
purchase the Shares.
 
 
V.
    Dealers’ Commissions 

Except as otherwise provided in the “Plan of Distribution” section of the
Prospectus and this Section V, the Dealer’s sales commission applicable to the
Shares sold by Dealer which it is authorized to sell hereunder is 7.0% of the
gross proceeds of Shares sold by it and accepted and confirmed by the Company,
which commission will be payable by the Dealer Manager. No sales commissions
shall be paid with respect to Shares issued and sold pursuant to the Company’s
DRIP. For these purposes, shares shall be deemed to be “sold” if and only if a
transaction has closed with a subscriber for Shares pursuant to all applicable
Offering and subscription documents, the Company has accepted the subscription
agreement of such subscriber, and such Shares have been fully paid for and the
Company has thereafter distributed the commission to the Dealer Manager in
connection with such transaction. The Dealer affirms that the Dealer Manager’s
liability for commissions payable is limited solely to the proceeds of
commissions receivable from the Company, and the Dealer hereby waives any and
all rights to receive payment of commissions due until such time as the Dealer
Manager is in receipt of the commission from the Company.
As set forth in the “Plan of Distribution” section of the Prospectus, to the
extent the Dealer determines to reduce its sales commission below 7.0%, the
public offering price per share will be decreased by an amount equal to such
reduction as reflected in the table below:
Dealer Sales Commission
Public Offering Price Per Share
7.0%
$25.00
6.5%
$24.88
6.0%
$24.75
5.5%
$24.63
5.0%
$24.50
4.5%
$24.38
4.0%
$24.25
3.5%
$24.13
3.0%
$24.00
2.5%
$23.88
2.0%
$23.75
1.5%
$23.63
1.0%
$23.50
0.5%
$23.38
0.0%
$23.25





3



--------------------------------------------------------------------------------




Except as otherwise provided herein, all expenses incurred by Dealer in the
performance of Dealer’s obligations hereunder, including, but not limited to,
expenses related to the Offering and any attorneys’ fees, shall be at Dealer’s
sole cost and expense, and the foregoing shall apply notwithstanding the fact
that the Offering is not consummated for any reason.
In addition, as set forth in the Prospectus, the Dealer Manager may, in its sole
discretion, reallow a portion of its dealer manager fee to Dealers participating
in the Offering of Shares as marketing fees, reimbursement of costs and expenses
of attending educational conferences or to defray other distribution-related
expenses.
The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that Dealer’s interest in the Offering is
limited to such commission from the Dealer Manager and Dealer’s indemnity
referred to in Section 6 of the Dealer Manager Agreement, and that the Company
is not liable or responsible for the direct payment of such commission to the
Dealer. In addition, as set forth in the Prospectus, the Dealer Manager may
reimburse Dealer for reasonable bona fide accountable due diligence expenses
incurred by such Dealer. The Dealer Manager shall have the right to require the
Dealer to provide a detailed and itemized invoice as a condition to the
reimbursement of any such due diligence expenses. Reimbursement requests for
accountable bona fide due diligence expenses must be made by Dealer within six
months of the date of sale of Shares or such requests will not be honored by the
Dealer Manager.
 
 
VI.
    Applicability of Indemnification 

Each of the Dealer and Dealer Manager hereby acknowledges and agrees that it
will be subject to the obligations set forth in, and entitled to the benefits of
all the provisions of, the Dealer Manager Agreement, including but not limited
to, the representations and warranties and the indemnification obligations
contained in such Dealer Manager Agreement, including specifically the
provisions of Section 6.3 of the Dealer Manager Agreement. Such indemnification
obligations shall survive the termination of this Participating Dealer Agreement
and the Dealer Manager Agreement.


 
VII.
    Payment 

Payments of selling commissions will be made by the Dealer Manager to Dealer
within 14 days of the receipt by the Dealer Manager of the gross commission
payments from the Company. Dealer acknowledges that if the Company pays selling
commissions to the Dealer Manager, the Company is relieved of any obligation for
selling commissions to Dealer. The Company may rely on and use the preceding
acknowledgment as a defense against any claim by Dealer for selling commissions
the Company pays to Dealer Manager but that Dealer Manager fails to remit to
Dealer.
 
 
VIII.
Right to Reject Orders or Cancel Sales

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order. Orders not accompanied by a subscription agreement
signature page and the required check in payment for the Shares may be rejected.
Issuance of the Shares will be made only after actual receipt of payment. If any
check is not paid upon presentment, or if the Company is not in actual receipt
of clearinghouse funds or cash, certified or cashier’s check or the equivalent
in payment for the Shares within 30 days of sale, the Company reserves the right
to cancel the sale without notice. In the event an order is rejected, canceled
or rescinded for any reason, Dealer agrees to return to the Dealer Manager any
commission theretofore paid with respect to such order and, failing to do so,
the Dealer Manager shall have the right to offset amounts owed against future
commissions due and otherwise payable to Dealer.
 


4



--------------------------------------------------------------------------------




 
IX.
    Prospectus and Supplemental Information 

Dealer is not authorized or permitted to give, and will not give, any
information or make any representation concerning the Shares except as set forth
in the Prospectus and any Supplemental Information. The Dealer Manager will
supply Dealer with reasonable quantities of the Prospectus, as well as any
Supplemental Information, for delivery to investors, and Dealer will deliver a
copy of the Prospectus as required by the Securities Act, the Exchange Act, and
the rules and regulations promulgated thereunder. The Dealer agrees that it will
not send or give any Supplemental Information to an investor unless it has
previously sent or given a Prospectus to that investor or has simultaneously
sent or given a Prospectus with such Supplemental Information. Dealer agrees
that it will not show or give to any investor or prospective investor or
reproduce any material or writing that is supplied to it by the Dealer Manager
and marked “dealer only” or otherwise bearing a legend denoting that it is not
to be used in connection with the sale of Shares to members of the public.
Dealer agrees that it will not use in connection with the offer or sale of
Shares any material or writing that relates to another company supplied to it by
the Company or the Dealer Manager bearing a legend that states that such
material may not be used in connection with the offer or sale of any securities
of the Company. Dealer further agrees that it will not use in connection with
the offer or sale of Shares any materials or writings that have not been
previously approved by the Dealer Manager and the Company in writing. Each
Dealer agrees that it will mail or otherwise deliver all Prospectuses required
for compliance with the provisions of Rule 15c2-8 under the Exchange Act.
Regardless of the termination of this Agreement, Dealer will deliver a
Prospectus in transactions in the Shares for a period of 90 days from the
effective date of the Registration Statement or such longer period as may be
required under the federal securities laws.
 
 
X.
    License and Association Membership 

Dealer’s acceptance of this Participating Dealer Agreement constitutes a
representation to the Company and the Dealer Manager that Dealer is a properly
registered broker-dealer under the Exchange Act, is duly licensed as a
broker-dealer and authorized to sell Shares under federal and state securities
laws and regulations and in all states where it offers or sells Shares, and that
it is a member in good standing of FINRA. Dealer agrees to notify the Dealer
Manager immediately in writing and this Participating Dealer Agreement shall
automatically terminate if Dealer ceases to be a member in good standing of
FINRA, is subject to a FINRA suspension, or its registration as a broker-dealer
under the Exchange Act is terminated or suspended. Dealer hereby agrees to abide
by all applicable FINRA Rules.
 
 
XI.
    Anti-Money Laundering Compliance Programs 

Dealer’s acceptance of this Agreement constitutes a representation to the
Company and the Dealer Manager that Dealer has established and implemented
anti-money laundering compliance programs in accordance with FINRA Rule 3011,
Section 352 of the Money Laundering Abatement Act and Sections 103.19, 103.35,
and 103.122 of the regulations of the U.S. Treasury Department, and is in
compliance with all Executive Orders and Federal Regulations administered by the
U.S. Treasury Department’s Office of Foreign Assets Control. Further, Dealer
agrees, upon receipt of an “information request” issued under Section 314 (a) of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “USA Patriot Act”) to provide
the Financial Crimes Enforcement Network with information regarding: (i) the
identity of a specified individual or organization; (ii) account number,
(iii) all identifying information provided by the account holder; and (iv) the
date and type of transaction. The Dealer Manager from time to time will monitor
account activity to identify patterns of unusual size or volume, geographic
factors, and any other potential signals of suspicious activity, including
possible money laundering or terrorist financing. The Company and the Dealer
Manager reserve the right to reject account applications from new customers who
fail to provide necessary account information or who intentionally provide
misleading information.
 


5



--------------------------------------------------------------------------------




 
XII.
    Limitation of Offer and Suitability 

Dealer will offer Shares only to persons who meet any applicable suitable
requirements and will only make offers to persons in the states in which it is
advised in writing that the Shares are qualified for sale or that such
qualification is not required. In offering Shares, Dealer will comply with the
provisions of the rules and requirements of FINRA, as well as all other
applicable rules and regulations relating to suitability of investors, and the
suitability standards set forth in the Prospectus.
Prior to the sale of the Shares, each Dealer shall inform each prospective
purchaser of Shares of pertinent facts relating to the Shares including
specifically the lack of liquidity and lack of marketability of the Shares
during the term of the investment.
 
 
XIII.
Due Diligence and Adequate Disclosure

Dealer understands that the Company, Dealer Manager or third party due diligence
providers may from time to time furnish Dealer with certain information which is
non-public, confidential or proprietary in nature (the “Due Diligence
Information”) in connection with its due diligence obligations under FINRA rules
and the federal securities laws. Dealer agrees that the Due Diligence
Information will be kept confidential and shall not, without our prior written
consent, be disclosed by Dealer, or by Dealer’s affiliates, agents,
representatives or employees, in any manner whatsoever, in whole or in part, and
shall not be used by Dealer, its agents, representatives or employees, other
than in connection with Dealer’s due diligence evaluation of the Offering.
Dealer agrees to reveal the Due Diligence Information only to its affiliates,
agents, representatives and employees who need to know the Due Diligence
Information for the purpose of the due diligence evaluation. Further, Dealer and
its affiliates, agents, representatives and employees will not disclose to any
person the fact that the Due Diligence Information has been made available to
it.
The term Due Diligence Information shall not include information which (i) is
already in Dealer’s possession or in the possession of Dealer’s parent company
or affiliates, provided that such information is not known by Dealer to be
subject to another confidentiality agreement with or other obligation of secrecy
to the Company or another party; (ii) is or becomes generally available to the
public other than as a result of a disclosure by Dealer, its affiliates, or
their respective directors, officers, employees, agents, advisors and
representatives in violation of this agreement; (iii) becomes available to
Dealer or its affiliates on a non-confidential basis from a source other than
the Company or its advisors, provided that such source is not known by Dealer or
its affiliates to be bound by a confidentiality agreement with or other
obligation of secrecy to the Company or another party; or (iv) is independently
developed by Dealer or by its affiliates without use of the Due Diligence
Information.
 
Dealer agrees that its obligation of non-disclosure, non-use and confidentiality
of the Due Diligence Information as set forth herein shall terminate two
(2) years after the date on which the Due Diligence Information is received by
Dealer.
 
 
XIV.
Compliance with Record Keeping Requirements

Dealer agrees to comply with the record keeping requirements of the Exchange
Act, including but not limited to, Rules 17a-3 and 17a-4 promulgated under the
Exchange Act. Dealer further agrees to keep such records with respect to each
customer who purchases Shares, his suitability and the amount of Shares sold and
to retain such records for such period of time as may be required by the SEC,
any state securities commission, FINRA or the Company.
 
 
XV.
Customer Complaints

Each party hereby agrees to promptly provide to the other party copies of any
written or otherwise documented complaints from customers of Dealer received by
such party relating in any way to the Offering


6



--------------------------------------------------------------------------------




(including, but not limited to, the manner in which the Shares are offered by
the Dealer Manager or Dealer), the Shares or the Company.
 
 
XVI.
Termination and Amendments

Dealer will immediately suspend or terminate its offer and sale of Shares upon
the request of the Company or the Dealer Manager at any time and will resume its
offer and sale of Shares hereunder upon subsequent request of the Company or the
Dealer Manager. Any party may terminate this Participating Dealer Agreement by
written notice. Such termination shall be effective 48 hours after the mailing
of such notice. This Participating Dealer Agreement and the exhibits hereto are
the entire agreement of the parties and supersedes all prior agreements, if any,
between the parties hereto.
This Participating Dealer Agreement may be amended at any time by the Dealer
Manager by written notice to the Dealer, and any such amendment shall be deemed
accepted and agreed to by Dealer upon placing an order for sale of Shares after
he has received such notice.
 
 
XVII.
Privacy Laws

The Dealer Manager and Dealer (each referred to individually in this section as
“party”) agree as follows:
1.    Each party agrees to abide by and comply with (i) the privacy standards
and requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”), (ii) the
privacy standards and requirements of any other applicable Federal or state law,
and (iii) its own internal privacy policies and procedures, each as may be
amended from time to time.
2.    Dealer agrees to provide privacy policy notices required under the GLB Act
resulting from purchases of Shares made by its customers pursuant to this
Participating Dealer Agreement.
3.    Each party agrees to refrain from the use or disclosure of nonpublic
personal information (as defined under the GLB Act) of all customers who have
opted out of such disclosures except as necessary to service the customers or as
otherwise necessary or required by applicable law; and
 
 
XVIII.
Notice 

Any notice in this Participating Dealer Agreement permitted to be given, made or
accepted by either party to the other, must be in writing and may be given or
served by (1) overnight courier, (2) depositing the same in the United States
mail, postpaid, certified, return receipt requested, or (3) facsimile transfer.
Notice deposited in the United States mail shall be deemed given when mailed.
Notice given in any other manner shall be effective when received at the address
of the addressee. For purposes hereof the addresses of the parties, until
changed as hereafter provided, shall be as follows:
 
 
 
 
 
 
 
 
To Dealer Manager:
 
Gladstone Securities, LLC
 
 
 
 
1521 Westbranch Drive, Suite 100
 
 
 
 
McLean, Virginia 22102
 
 
 
 
Attention: John Kent
 
 
 
 
Fax: (703) 287-5803
 
 
 
 
 
To Dealer:
 
Address Specified By Dealer on Dealer Signature Page

 


7



--------------------------------------------------------------------------------




 
XIX.
Attorney’s Fees, Applicable Law and Venue

In any action to enforce the provisions of this Participating Dealer Agreement
or to secure damages for its breach, the prevailing party shall recover its
costs and reasonable attorney’s fees. This Participating Dealer Agreement shall
be construed under the laws of the State of Virginia and shall take effect when
signed by Dealer and countersigned by the Dealer Manager. Dealer and Dealer
Manager hereby acknowledge and agree that venue for any action brought hereunder
shall lie exclusively in McLean, Virginia.
 
 
XX.
Severability

In the event that any court of competent jurisdiction declares any provision of
this Participating Dealer Agreement invalid, such invalidity shall have no
effect on the other provisions hereof, which shall remain valid and binding and
in full force and effect, and to that end the provisions of this Participating
Dealer Agreement shall be considered severable.
 
 
XXI.
No Waiver

Failure by either party to promptly insist upon strict compliance with any of
the obligations of the other party under this Participating Dealer Agreement
shall not be deemed to constitute a waiver of the right to enforce strict
compliance with respect to any obligation hereunder.
 
 
XXII.
Assignment 

This Participating Dealer Agreement may not be assigned by either party, except
with the prior written consent of the other party. This Participating Dealer
Agreement shall be binding upon the parties hereto, their heirs, legal
representatives, successors and permitted assigns.
 
 
XXIII.
Authorization

Each party represents to the other that all requisite proceedings have been
undertaken to authorize it to enter into and perform under this Participating
Dealer Agreement as contemplated herein, and that the individual who has signed
this Participating Dealer Agreement below on its behalf is a duly elected
officer that has been empowered to act for and on behalf of such party with
respect to the execution of this Participating Dealer Agreement.
[SIGNATURE PAGE FOLLOWS]
 




8



--------------------------------------------------------------------------------





We have read the foregoing Agreement and we hereby accept and agree to the terms
and conditions set forth therein.
 
 
 
 
THE DEALER MANAGER:
 
Gladstone Securities, LLC

 
 
 
 
 
 
By:
 
/s/ John Kent
 
 
Name: John Kent
 
 
Title: Managing Principal





[Dealer Manager Signature Page]



--------------------------------------------------------------------------------





Participating Dealer Agreement Signature Page
We have read the foregoing Participating Dealer Agreement and the form Dealer
Manager Agreement included as an exhibit thereto, and we hereby accept and agree
to the terms and conditions therein set forth. We hereby represent that the list
below of jurisdictions in which we are registered or licensed as a broker or
dealer and are fully authorized to sell securities is true and correct, and we
agree to advise you of any changes to the information listed on this signature
page during the term of this Participating Dealer Agreement.
 
1.
Identity of Dealer:

Name:                                                                  
                                         
                                         
                                                     
Type of entity:                                      
                    Organized in the State
of:                                       
                                                
Licensed as broker-dealer in the following
States:                                        
                                         
                                                  
                                         
                                         
                                         
                                         
                                               
Tax I.D. #:                                        
                                         
                                         
                                                                       
 
2.
Person to receive notice pursuant to Section XVIII.

Name:                                                                  
                                         
                                         
                                                     
Company:                                          
                                         
                                         
                                                                      
Address:                                          
                                         
                                         
                                                                        
City, State and Zip Code:                                        
                                         
                                         
                                                
Telephone No.: (    )                              Fax No.:
(    )                             
E-Mail:                                                  
AGREED TO AND ACCEPTED BY THE DEALER:
 
                                         
                                                                    
                                     (Dealer’s Firm Name)
By:                                                                   
                                         
           Date:                                      
                (Signature)
Printed Name:                                        
                                             
Title:                                                             
                                       
 




[Participating Dealer Signature Page]

